Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-14 allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Cheesman (U.S. Pub No. 2019/0318015) as title Dynamically Synchronizing Electronic Surveys and Collaborative Survey Representation Documents discloses the system map an existing electronic survey to a survey representation document that can easily and intuitively be utilized in a collaborative context by multiple survey authors. While a single electronic survey includes contents and flow logic that are maintained across multiple linked data repositories. The system can efficiently analyze the contents of the edited survey document to determine one or more update back into the various desperate components of the existing electronic survey and avoid the inefficiencies and pitfalls of conventional survey system with a flexible solution for collaboration.
Milligan et al (U.S. Pub No. 2017/0180294 A1) as title Automatic Suggestion for message exchange Threads discloses a system for identifying an entity from a message exchange thread and generating a suggestion for presentation to participant of the conversation via computing device of the participant. The conversation analyzer identifies an entity from a conversation message of a conversation and determines contextual indicators of the entity in the conversation. Determining engine detects one or more action verbs, an action verb is a verb that expresses physical or mental action. If the conversation analyzer identifies the location entity between user A and B in the conversation, the determining engine may detect an action verb. 
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation in combination with the specific limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 15, 2022
/THU N NGUYEN/Examiner, Art Unit 2154